Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.1 Filed 11/25/20 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

Petitioner,                                          Misc. No.

v.

MICHIGAN PHYSICIANS GROUP, P.C.,

Respondent.
__________________________________ /

 THE UNITED STATES’ PETITION AND MEMORANDUM IN SUPPORT
   OF PETITION TO ENFORCE CIVIL INVESTIGATIVE DEMAND

      The United States of America respectfully petitions this Court to enforce

Civil Investigative Demand No. 19-252 (attached as Exhibit 1), which the United

States issued to Michigan Physicians Group, P.C. (“MPG”). The Civil

Investigative Demand (“CID”) seeks documents as part of an ongoing

investigation into whether MPG knowingly submitted, or caused to be submitted,

false claims to federal healthcare programs for medical tests and services that were

not reasonable and necessary or not performed, in violation of the False Claims

Act (“FCA”). 31 U.S.C. § 3729 et seq.

      As set forth more fully below, because the documents are responsive to a

properly issued CID and relevant to the United States’ investigation, this Court

should order MPG to comply with the CID and produce all documents responsive
                                         1
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.2 Filed 11/25/20 Page 2 of 16




to it.

I.       Background

         A.    False Claims Act Investigations

         The False Claims Act is the government’s primary tool to recover losses

resulting from fraud. Avco Corp. v. U.S. Dep’t of Justice, 884 F.2d 621, 622 (D.C.

Cir. 1989). The FCA imposes statutory damages and civil penalties for knowingly

submitting, or causing to be submitted, false or fraudulent claims for payment or

approval to the government. 31 U.S.C. § 3729(a)(1)(A). The Department of Justice

and the United States Attorney’s Offices are responsible for investigating

violations of the FCA. 31 U.S.C. § 3730(a).

         One of the investigative tools used by the government includes the issuance

of Civil Investigative Demands. Section 3733 of the FCA empowers the Attorney

General or a designee, “before commencing a civil proceeding under § 3730(a) or

other false claims law,” to issue a CID upon any person or entity who may be in

possession, custody, or control of information “relevant to a false claims act

investigation.” 31 U.S.C. § 3733(a)(1). The recipient must then produce that

information in the form of documents, answers to written interrogatories, or oral

testimony. Id.

         B.    Investigation of MPG

         The government has been conducting an FCA investigation, within the


                                           2
    Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.3 Filed 11/25/20 Page 3 of 16




meaning of 31 U.S.C. § 3733, concerning allegations that MPG billed federal

healthcare programs, including the Medicare Program, Title XVIII of the Social

Security Act, 42 U.S.C. §§1395-1395 (“Medicare”) and TRICARE, 10 U.S.C. §§

1071-1110b for, among other things, services that were not reasonable and

necessary or were not performed. MPG is a multispecialty medical clinic operating

medical practices at several sites. MPG provides services to patients in various

practice areas, such as internal medicine, neurology, and cardiology, and conducts

a wide array of diagnostic tests within its offices. The sole owner of MPG is

cardiologist Dinesh Shah, M.D. Both MPG and Dr. Shah have entered into

provider agreements with the Medicare program and have billed Medicare for

services ostensibly provided to federal health care program beneficiaries. Medicare

providers, such as MPG, are required to create and maintain records relating to

their provision of services billed to federal health care programs.

        As part of the government’s ongoing investigation, on September 5, 2019, the

United States served MPG, through counsel, with CID No. 19-252, (Exhibit 1),

which seeks information relevant to a pending false claims investigation by the

United States. Specifically, the CID requests the following documents:

     1.     Patient medical files and records of specified Medicare
beneficiaries (listed on Attachments A-C by patient name); 1

1
  The Medicare beneficiaries listed in Attachments A-C were identified by expert
statisticians to represent a statistically valid sample of Medicare beneficiaries, the
analysis of which will be used to extrapolate across the full population of relevant
                                           3
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.4 Filed 11/25/20 Page 4 of 16




     2.    billing documents for the Medicare beneficiaries identified on
Attachments A-C;

     3.     electronically stored information regarding the Medicare
beneficiaries identified on Attachments A-C;

     4.     documents that identify and describe MPG’s computer system
software used for handling information related to services rendered to patients;
and

     5.    computer system manuals or other documents relating to MPG’s
computer system software and databases concerning services rendered to
patients.


     Counsel for MPG accepted service of the CID on September 5, 2019. The

parties entered into discussions regarding the production of the documents, and on

September 12, 2019, the United States agreed to a rolling production wherein the

first 30 patient records for Attachments A and B were to be produced in thirty

days. Before making the first production, MPG requested an extension of time to

pursue settlement discussions, and the United States agreed to an extension to

November 7, 2019, for the parties to pursue settlement discussions. A further

extension was later provided through December 15, 2019. On December 16, 2019,

MPG provided a one-patient exemplar of the format in which its electronic

discovery vendor wished to produce the medical records for review. The United

States reviewed and rejected this format because it did not include, among other


Medicare and TRICARE beneficiaries.
                                         4
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.5 Filed 11/25/20 Page 5 of 16




things, the metadata underlying the electronic records. The United States agreed to

extend the first rolling production deadline to January 22, 2020, at which time the

first 30 records listed on Attachments A and B, and a response to Request No. 5

were to be produced. Thereafter, the United States provided MPG with a final

extension until February 11, 2020, for the first rolling production, with the balance

of the production to be produced on March 11, 2020.

      In lieu of producing the documents at that time, MPG agreed to the

settlement demand of the United States, which was based on an analysis of MPG’s

financial ability to pay. Despite having reached an agreement in principle earlier

this year, the parties to date have been unsuccessful in finalizing the proposed

settlement. In the absence of a completed settlement, the United States renewed its

request for the documents MPG is required to produce under the CID, and advised

MPG that its first rolling production would be due on November 10, 2020. As of

the filing date of this petition, MPG has not yet produced the requested documents.

      In summary, other than the production of one patient file, produced in a

noncompliant format, MPG has not yet produced any documents responsive to

CID No. 19-252, and settlement discussions have failed to progress to a final

settlement. Accordingly, in an effort to move its investigation toward completion,

the United States seeks enforcement of the CID, to compel MPG to provide its

long overdue production of responsive documents.


                                          5
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.6 Filed 11/25/20 Page 6 of 16




II.   Argument

      The FCA expressly allows for the enforcement of a CID by a federal district

court whenever any person fails to comply with the requirements set forth in the

CID. 31 U.S.C. § 3733(j). 2 A CID issued under § 3733 is an administrative

subpoena and may be enforced like any other administrative subpoena. United

States v. Markwood, 48 F.3d 969, 975-76 (6th Cir. 1995). As an administrative

agency, DOJ’s “authority to request records and undertake other investigatory

functions is extremely broad[.]” Santa Fe Energy Prods. Co. v McCutcheon, 90

F.3d 409, 414 (10th Cir. 1996). Conversely, the district court’s role in evaluating an

enforcement request is “strictly limited.” United States v. Custodian of Records,

Sw Fertility Ctr., 743 F. Supp. 783, 787 (W.D. Okla. 1990).

      In determining whether to grant a petition for enforcement, a district

court’s first task is to decide whether the agency has met the statutory

requirements pertaining to the issuance and enforcement of the subpoena.

Markwood at 977. Next, the court must consider whether the agency has

satisfied or complied with the judicially-created standards for enforcement of

the subpoena. Id. Those are, whether the information sought was relevant,


      2
        The FCA instructs the government to file an enforcement petition in
the district court of the United States for any judicial district in which such
person resides, is found, or transacts business. This Court is the proper venue
for this CID enforcement petition, as MPG does business in the Eastern
District of Michigan.
                                          6
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.7 Filed 11/25/20 Page 7 of 16




whether it was already in the possession of the government, and whether the

Court’s process would be abused by the enforcement of the CID. Id. If the

court determines that the government has made a prima facie showing that

enforcement is proper based on these requirements, the court may order the

respondent to show cause as to why the petition should not be granted. Id.at

974; United States v. Csotty, No. 04-73862, 2007 WL 627872, at *2 (E.D.

Mich. Feb. 26, 2007); FTC v. American Buyers Network, Inc., No. 91-B-1158,

1991 WL 214163, at *1 (D. Colo. Aug. 19, 1991); Marshall v. Amalgamated

Ins. Agency Servs., Inc., 523 F. Supp. 231, 233 (N.D. Ill. 1981). If the

respondent fails to establish that the court should deny the petition, the court

may grant the government’s petition and enforce the CID. See Markwood, 48

F.3d at 974; United States v. Seitz, No. MS2-93-063, 1993 WL 501817, at *1,

12 (S.D. Ohio Aug. 26, 1993).

      If the respondent fails to comply with the court order enforcing the CID,

the court may sanction the respondent and hold the respondent in civil

contempt. See Donovan v. Spadea, 757 F.2d 74, 76-78 (3d Cir. 1985); United

States ex rel. Scutellaro v. Capitol Supply, Inc., No. 10-1094, 2017 WL

1422364, at* 1 (D.D.C. Apr. 19, 2017); FTC v. Dinamica Financiera LLC ,

No. CV 08-04649, 2008 WL 11342612, at *5 (C.D. Cal. Sept. 22, 2008).




                                         7
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.8 Filed 11/25/20 Page 8 of 16




      A.     CID No. 19-252 Was Properly Issued

      The rules governing the CID are set forth in 31 U.S.C. § 3733, which

authorizes the Attorney General or designee to issue a CID before commencing a

civil proceeding or deciding whether to intervene in a relator’s qui tam action. 31

U.S.C. § 3733(a)(1). The Attorney General issued Order No. 3134-2010, which

delegated the authority to issue CIDs to United States Attorneys. The United States

Attorney for the Eastern District of Michigan delegated his authority to Assistant

United States Attorneys assigned to the Civil Affirmative Section of the United

States Attorney’s Office of the Eastern District of Michigan.

      Here, CID No. 19-252 was properly issued by an Assistant United States

Attorney for the Eastern District of Michigan. Moreover, CID No. 19-252 was

properly issued in accordance with the delegation authority prescribed by the

United States Attorney General.

      In accordance with the requirements found in the CID provisions of the

FCA, CID No. 19-252 sufficiently prescribes a date, time, and place for MPG’s

production of records. Specifically, CID No. 19-252 states that the documents

shall be produced no later than 30 days from receipt of the demand, at the

Office of the United States Attorney for the Eastern District of Michigan, 211

W. Fort Street, Suite 2001, Detroit, Michigan 48226, or at such other location


                                          8
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.9 Filed 11/25/20 Page 9 of 16




as may be agreed upon by the respondent to the CID and the False Claims Act

Custodian. See Exhibit 1, page 1.

      In addition, the investigation by the USAO regarding alleged fraud or

false claims in connection with federal program billings for, among other things,

services that were not reasonable and necessary or were not performed, is squarely

within the USAO’s authority. In fact, the government has a duty to diligently

investigate allegations of false or fraudulent claims for payment submitted to

the government. See, e.g., 31 U.S.C. § 3730. In this regard, the FCA expressly

allows the Attorney General or his/her designee to issue CIDs to investigate

potential violations of the FCA. 31 U.S.C. § 3733(a)(l). If MPG made false

claims or statements to federal health care programs regarding services that

were not reasonable and necessary, or that were not performed at all, thereby

inducing the United States to pay those claims, its actions may constitute

violations of the FCA. See 31 U.S.C. § 3729(a)(l ). Accordingly, this

investigation is within the authority of the government.

      B.    CID No. 19-252 Seeks Information Reasonably Relevant to the
            Agency’s Inquiry
     Information sought by a CID must be reasonably relevant to an agency's

investigation. SEC v. Blackfoot Bituminous, Inc., 622 F.2d 512, 514 (10th Cir.

1980). Relevance is broadly interpreted in the context of enforcing

                                        9
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.10 Filed 11/25/20 Page 10 of 16




administrative subpoenas. Texaco, Inc., 555 F.2d at 872; see also Santa Fe

Energy Products Co., 90 F.3d at 414 (“[A]n administrative agency's authority

to request records and undertake other investigatory functions is extremely

broad.”). So long as the material requested “touches ‘a matter under

investigation,’ it will survive a relevancy challenge.” Enterra Energy, LLC v.

SEC, No. 08- mc-00011, 2008 WL 802999, at *3 (N.D. Okla. March 21, 2008)

(quoting EEOC v. Elrod, 674 F.2d 601, 613 (7th Cir. 1982)). The agency' s

appraisal of relevancy must be accepted “as long as it is not obviously wrong.”

FTC v. Invention Submission Corp., 965 F.2d 1086, 1089 (D.C. Cir. 1992)

(citations omitted).

      The first three requests set forth in CID No. 19-252 seek documentation

regarding specific Medicare beneficiaries. These patients were identified by

expert statisticians to be representative of the population of MPG Medicare

patients. Responses to the requests will provide information relevant to the

government’s investigation, in that the patient-specific information is needed

for the government’s retained expert to conduct an expert review regarding the

medical necessity of certain testing that was performed.

      The last two requests set forth in CID No. 19-252 seek documents

relating to MPG’s computer system software regarding services rendered to


                                       10
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.11 Filed 11/25/20 Page 11 of 16




patients, and manuals related to that software. The requests seek information

relevant to the investigation, in that the responsive information will identify the

billing systems and software used by MPG to bill federal healthcare programs

and provide the information necessary to understand the content and context of

the medical information provided in response to the first three requests. All of

this information collectively will assist in the government’s evaluation of

whether MPG submitted, or caused to be submitted, to Medicare and TRICARE

false claims for payment in violation of the FCA. See 31 U.S.C. § 3729(a)(l).

      C.    CID No. 19-252 Seeks Information That is Not in the Possession
            of the Government

      CID No. 19-252 seeks the production of documents that were either

created or effective during the time period of January 2006 through the date of

the issuance of the CID, September 5, 2019. Although the United States may

have in its possession some earlier portions of medical records for a few of the

Medicare beneficiaries whose files were requested in Exhibit A and Exhibit B

of CID No. 19-252, 3 the United States is not in possession of the complete files



3
 In the context of a criminal investigation, the United States obtained certain
patient files through a search warrant executed in 2011. In addition, in 2012, the
United States sought electronic files for certain Medicare beneficiaries in CID
No. 12-102. The government thus has in its possession certain early portions of
patient charts of a small number of the Medicare beneficiaries listed in Exhibits
A-C.
                                        11
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.12 Filed 11/25/20 Page 12 of 16




for these listed Medicare beneficiaries for the subject time period.

      MPG’s production on December 17, 2019, of one patient chart in

response to Request No. 1 of CID No. 19-252 is wholly insufficient. That

patient chart was provided to the government to ascertain whether the proposed

production format would be acceptable to the government. The government

informed MPG that the format did not comply with the instructions

accompanying the CID and that the proposed format was missing key

components of the patient’s complete medical record. MPG failed to produce

any additional records thereafter.

      The government’s investigation requires an expert medical review and

analysis of each identified Medicare beneficiary’s complete medical record for

the entire period of inquiry. This review and analysis is necessary to make

specific determinations regarding whether MPG failed to provide certain

services or whether it provided services that were not medically reasonable and

necessary. The outcome of this review and analysis will confirm whether and

to what extent MPG submitted to the Medicare and Tricare programs false

claims for payment, in violation of the False Claims Act. As referenced above,

for the period of inquiry, the government is not in possession of the complete

medical records for any of the Medicare beneficiaries listed in CID No. 19-


                                        12
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.13 Filed 11/25/20 Page 13 of 16




252.

       D.     The Court’s Process Is Not Abused by Enforcement of the CID

       As explained above and reflected in the CID itself, CID No. 19-252 was

properly issued and is neither indefinite nor unduly burdensome. A subpoena is

sufficiently definite when “[a]ll of the categories of information are sufficiently

specific to enable” the recipient of the subpoena “to understand what

information the [agency] seeks.” Perez v. Alegria, No. 15-mc-401-SAC, 2015

WL 4744487, at *3 (D. Kansas June 24, 2015). Here, the CID seeks

particularized documentation on: (1) discrete lists of patients, and (2) the

computer systems and software used by MPG. The CID also clearly identifies

the FCA as the law alleged to have been violated. Id. Therefore, the CID is not

indefinite.

       With respect to whether the CID is unduly burdensome, “[s]ome burden

on subpoenaed parties is to be expected and is necessary in furtherance of the

agency’s legitimate inquiry and the public interest.” Texaco, Inc., 555 F.2d at

882. Thus, “courts have refused to modify investigative subpoenas unless

compliance threatens to unduly disrupt or seriously hinder normal operations

of a business.” Id.

       Here, MPG cannot refuse compliance by merely alleging undue burden.


                                        13
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.14 Filed 11/25/20 Page 14 of 16




Indeed, the government has attempted to ease any burden by consistently

demonstrating its willingness to accept a rolling production of records under

reasonable time constraints. In response, MPG has failed to avail itself of those

production terms, and to date, has failed to produce any responsive documents,

save one sample medical record that was produced in a noncompliant format.

Given the discrete scope of the CID, as well as the government’s attempts

to ease any burden on MPG, it is clear the CID is not unduly burdensome.

     Finally, the government submits that it has exhausted efforts to obtain

MPG’s CID responses without judicial intervention. As explained above, the

government previously proposed production terms to MPG that allowed for a

rolling production over a period of months. When the parties commenced

settlement discussions, the government, in good faith, refrained from pursuing

MPG’s production responses during certain discrete periods of those

discussions. When settlement discussions did not culminate in a signed

settlement, the government requested that the document production under CID

No. 19-252 proceed simultaneously with any further settlement discussions, so

that the government’s investigative progress would not be impeded. To date,

MPG has failed to produce the documents requested under the CID and has

been unresponsive to the government’s continued requests regarding MPG’s

                                       14
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.15 Filed 11/25/20 Page 15 of 16




compliance.

       Based on the foregoing, the United States submits that it has met the

relevant legal requirements for enforcement of CID No. 19-252. Accordingly,

the United States requests that the Court enforce CID No. 19-252 consistent

with the prayer for relief set forth below.

                            PRAYER FOR RELIEF

       WHEREFORE, Petitioner United States of America respectfully

requests that this Court:

1. Order MPG to show cause why it should not comply with CID No. 19-

252;

2. Order MPG to file and serve a written response to this Petition within 7

days of service of this Court’s Order and the United States’ Petition and

Memorandum In Support of Petition To Enforce CID No. 19-252 Against

MPG; and

3. Order MPG to produce documents requested in CID No. 19-252 in the

format described therein at the United States Attorney’s Office for the Eastern

District of Michigan, 211 W. Fort Street, Detroit, Michigan 48226, within five

(5) days of the issuance of an Order to enforce compliance with CID No.

19-252.


                                        15
Case 2:20-mc-51437-GCS-RSW ECF No. 1, PageID.16 Filed 11/25/20 Page 16 of 16




                                   Respectfully submitted,
                                   MATTHEW SCHNEIDER
                                   United States Attorney

                                   /s/Leslie Matuja Wizner
                                   LESLIE MATUJA WIZNER (P42081)
                                   Assistant United States Attorney
                                   211 W. Fort Street, Suite 2001
                                   Detroit, Michigan 48226
                                   leslie.wizner@usdoj.gov
                                   (313) 226-9766
                                   Fax: (313) 226-3800

                                   /s/Lynn M. Dodge
                                   LYNN M. DODGE (P38136)
                                   Assistant United States Attorney
                                   211 W. Fort Street, Suite 2001
                                   Detroit, Michigan 48226
                                   lynn.dodge@usdoj.gov
                                   (313) 226-0205
                                   Fax: (313) 226-3800




                                     16
